Citation Nr: 1704971	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  08-31 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and his spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from July 1977 to July 1981, and from November 2004 to January 2006.  He is in receipt of the Combat Medical Badge, among other military citations.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and Jackson, Mississippi, respectively.   

In April 2010, the Veteran testified before a Decision Review Officer (DRO) at a local RO hearing.  A transcript of the hearing is of record. 

In May 2013, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 
In October 2013 and January 2014, the Board, in pertinent part, remanded the issues on appeal for further evidentiary development.  In October 2016, the Board referred the case to the Veterans Health Administration (VHA) for a medical expert opinion to address certain medical questions pertaining to the issues on appeal.  In December 2016, a medical opinion from a VA orthopedic surgeon was obtained.  38 C.F.R. § 20.901 (2016) (the Board has the authority to obtain a VHA medical expert opinion when, in its judgment, such medical expertise is needed for an equitable disposition of an appeal).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during the second period of active service.

2.  A right shoulder disability was not noted at service entrance and did not clearly and unmistakably exist prior to active service.

3.  A right shoulder injury was sustained during combat service.

4.  The Veteran is currently diagnosed with right acromioclavicular joint osteoarthritis and rotator cuff tear.

5.  Chronic right shoulder arthritis symptoms were manifested during combat service.

6.  Right shoulder arthritis symptoms were continuously manifested since service.

7.  Bilateral knee injuries were sustained during combat service.

8.  The Veteran has a current diagnosis of degenerative joint disease (i.e., arthritis) of the knees.

9.  Chronic symptoms of bilateral knee arthritis were manifested during the second period of active service.

10.  Bilateral knee arthritis symptoms were continuously manifested since service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for the right shoulder rotator cuff tear and acromioclavicular joint osteoarthritis are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral knee degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  For reasons explained below, the Board is granting service connection for the right shoulder rotator cuff tear and acromioclavicular joint osteoarthritis and bilateral knee degenerative joint disease.  Given the favorable outcome of the appeals, which is a full grant of the benefits sought, the appeals have been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with right shoulder rotator cuff tear and acromioclavicular joint osteoarthritis, as well as degenerative joint disease (i.e., arthritis) of the knees.  Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016). 

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  Wagner v. Principi, 
370 F.3d 1089, 1096-97 (Fed. Cir. 2004).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  If the government meets this burden, the presumption of soundness under 38 U.S.C.A. § 1111 is rebutted, and the veteran is not entitled to service-connected benefits.  If the government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, a veteran's claim is one for direct service connection.  Wagner, 370 F.3d at 1097. 

 In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  In determining whether a condition preexisted service, a veteran's medical history, accepted medical principles, evidence regarding the basic character, origin, and development of the condition, and lay and medical evidence concerning the inception, development, and manifestations of the condition must be considered.  38 C.F.R. § 3.304 (b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

Service Connection Analysis

The Veteran contends that he sustained multiple knee injuries and right shoulder injury during combat service in Iraq, to include when he fell from a hill and after his Humvee flipped over due to explosions from an improvised explosive device (IED).  He also contends that lifting heavy weapons and carrying aid bags with the interceptor body armor (IBA) vest worn with equipment while carrying out his duties as a combat medic in Iraq contributed to knee and right shoulder problems.  He believes that trauma to the knees and right shoulder during the Iraq service caused the current bilateral knee disability and the right shoulder disability.  He further contends that he has had right shoulder symptoms since service. 

In addition to reporting injury to the right shoulder during an IED explosion after being thrown across the vehicle, with limitation of motion and pain in the right shoulder since the tour of duty in Iraq, the Veteran also reports that he sustained a right shoulder injury during civilian employment with a fire department (i.e, after the first period of service and prior to the second period of active service), and that he underwent a right rotator cuff surgery shortly thereafter (i.e., between active service periods).  See October 2008 and March 2012 VA Forms 9, Appeal to Board of Veterans' Appeals; see also May 2008 VA examination report.  He contends that the right shoulder disability worsened during the second period of active service and right shoulder symptoms have continued since service.  He seeks service connection for the bilateral knee disability and right shoulder disability on these bases.  

Preliminarily, the Board finds that no right shoulder disability existed prior to service.  Because no right shoulder disability was noted at service entrance for either active service period, the presumption of sound condition as it relates to the right shoulder disability is applicable.  Although some evidence of record suggests that the right disability may have existed prior to the second period of active service, the December 2016 VA reviewer opined that the evidence did not establish by clear and unmistakable evidence that the right shoulder disability existed prior to service.  See, e.g., April 2005 service treatment record (noting the Veteran's report that right shoulder tendonitis had been diagnosed ten years before); but see December 2016 VHA advisory medical opinion.  In consideration thereof, the Board finds that the presumption of soundness has not been rebutted by the high evidentiary burden of clear and unmistakable evidence, so will next consider whether the right shoulder disability was incurred during service.  38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.303, 3.304. 

After review of the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the questions of whether right shoulder and bilateral knee injuries were sustained during active service and whether "chronic" right shoulder and bilateral knee symptoms of arthritis were manifested during active service.  Right shoulder and bilateral knee injuries are conditions consistent with the conditions, circumstances, or hardships of the Veteran's combat service, and the Veteran's lay account of right shoulder injury and bilateral knee injuries due to explosions is sufficient to establish service incurrence in the absence of clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

The service treatment records, which are complete, show that the Veteran received medical treatment for the right shoulder and knees during the second period of active service.  In January 2005, the Veteran received medical treatment for a right lower leg injury sustained while playing touch football.  In April 2005, the Veteran received further medical treatment for right shoulder symptoms then attributed to a diagnosis of tendonitis.  In June 2005, the Veteran again received treatment for right shoulder pain.  In November 2005, the Veteran received medical treatment for bilateral knee strain with possible torn ligaments and cartilage, among other injuries, after falling more than six feet during a Forward Operating Base (FOB) attack.  On the December 2005 service Statement of Medical Examination and Duty Status, the Veteran reported that the wearing of interceptor body armor (IBA) and a Kevlar during service may have contributed to the shoulder and knee pain.  On the January 2006 service separation report of medical assessment, the Veteran reported shoulder and ankle pain.  

The evidence is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms of right shoulder arthritis since service.  The Veteran has credibly reported that he continued to experience right shoulder pain after service separation in 2006, and the account is consistent with histories reported during the course of post-service treatment since service.  See, e.g., September 2007 VA primary care note (reports pain in shoulder).  

The evidence is in equipoise on the question of whether the Veteran experienced "continuous" symptoms of bilateral knee arthritis since service because there is conflicting evidence of record regarding the question of whether bilateral knee arthritis symptoms were continuously manifested since service.  Although the Veteran has reported bilateral knee pain since service, the earliest post-service evidence shows that bilateral knee disabilities were diagnosed approximately in September 2007, approximately two years after service separation.  See, e.g., January 2006 service report of medical assessment (reporting shoulder and ankle pain and loss of left ankle strength with no mention of the knees).  

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran experienced both "chronic" symptoms of right shoulder and bilateral knee arthritis in service and "continuous" symptoms of right shoulder and bilateral knee arthritis since service, which are sufficient to warrant presumptive service connection under the provisions of 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.303(b).  "Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service."  Walker, 708 F.3d at 1336.  Although not needed to establish the necessary nexus, the Board notes that December 2016 VHA advisory medical opinion also opined that the right shoulder and bilateral knee disabilities were related to service.    


ORDER

Service connection for right shoulder rotator cuff tear and acromioclavicular joint osteoarthritis is granted.

Service connection for a bilateral knee degenerative joint disease is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


